The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of August 5, 2021.  Claim 1 is currently active in the application. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of US Patent No. 11,114,177 (reference application). This is a provisional statutory double patenting rejection since the instant claims directed to the same invention have not in fact been patented.

Conclusion
The prior art of the record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
US Patent 10,885,861 A1 to Miyake et al.
US Patent 8,803,783 to Ochial
US Patent 10,510,301 to Na 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692